Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2963 Page 1 of 32



   1 Charles S. LiMandri, SBN 110841            Harmeet K. Dhillon (SBN: 207873)
     Paul M. Jonna, SBN 265389                  Mark P. Meuser (SBN: 231335)
   2 Jeffrey M. Trissell, SBN 292480            Gregory R. Michael (SBN: 306814)
   3 LIMANDRI & JONNA LLP                       DHILLON LAW GROUP INC.
     P.O. Box 9120                              177 Post Street, Suite 700
   4 Rancho Santa Fe, CA 92067                  San Francisco, CA 94108
   5 Telephone: (858) 759-9930                  Telephone: (415) 433-1700
     Facsimile: (858) 759-9938                  Facsimile: (415) 520-6593
   6 cslimandri@limandri.com                    harmeet@dhillonlaw.com
   7 pjonna@limandri.com                        mmeuser@dhillonlaw.com
     jtrissell@limandri.com                     gmichael@dhillonlaw.com
   8
   9 Thomas Brejcha, pro hac vice*              Attorneys for Plaintiffs
     Peter Breen, pro hac vice*
  10 THOMAS MORE SOCIETY
     309 W. Washington St., Ste. 1250
  11
     Chicago, IL 60606
  12 Tel: (312) 782-1680
     tbrejcha@thomasmoresociety.org
  13 pbreen@thomasmorsociety.org
  14 *Application forthcoming
  15 Attorneys for Plaintiffs
  16
  17                     UNITED STATES DISTRICT COURT
  18                  SOUTHERN DISTRICT OF CALIFORNIA
  19 SOUTH BAY UNITED                            Case No.: 3:20-cv-865-BAS
     PENTECOSTAL CHURCH, a California
  20                                             Memorandum of Points &
     nonprofit corporation, and BISHOP
  21 ARTHUR HODGES III, an individual,           Authorities in Support of Renewed
                                                 Motion for a Temporary
  22              Plaintiffs,                    Restraining Order / Preliminary
                                                 Injunction
  23 v.
  24 GAVIN NEWSOM, in his official capacity      Judge:   Cynthia Bashant
                                                 Dept:    Courtroom: 4B
  25 as the Governor of California, et al.,      Date:    TBD
                  Defendants.                    Time:    No Oral Argument Unless
  26
                                                          Requested by the Court
  27
                                                 ORAL ARGUMENT REQUESTED
  28

                      Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2964 Page 2 of 32



   1
                                           TABLE OF CONTENTS
   2
       INTRODUCTION ................................................................................................ 1
   3
   4 PROCEDURAL HISTORY ................................................................................... 1
   5            A.      The Stabilization of the Pandemic in California .................................. 1
   6            B.      The Present Ban on Pentecostal Worship ...........................................3
   7
                C.      Plaintiffs Bishop Hodges and South Bay Pentecostal Church ..............5
   8
       LEGAL STANDARD ............................................................................................7
   9
  10 ARGUMENT........................................................................................................ 8
  11            1.      South Bay Pentecostal Church Will Likely Succeed on the Merits....... 8
  12                    1.1.     California’s Worship Restrictions Violate Plaintiffs’
  13                             Free Exercise Rights. ................................................................ 8
  14                             1.1.1. California’s worship restrictions are not neutral. ............. 8
  15
                                 1.1.2. California’s worship and protest restrictions
  16                                    are not generally applicable because they have
  17                                    been enforced discriminatorily ....................................... 9

  18                    1.2.     The Worship Restrictions Fail Strict Scrutiny and
                                 Jacobson Scrutiny Because They Are Not Narrowly
  19
                                 Tailored. ................................................................................. 10
  20
                                 1.2.1. The worship restrictions violate the California
  21                                    Constitution .................................................................. 10
  22
                                 1.2.2. The worship restrictions violate the U.S.
  23                                    Constitution .................................................................. 17
  24
                2.      The Other Injunction Factors Favor South Bay. ............................... 24
  25
       CONCLUSION.................................................................................................... 25
  26
  27
  28
                                                                   i
                               Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2965 Page 3 of 32



   1                           TABLE OF AUTHORITIES
   2 Cases:
   3 A&M Records, Inc. v. Napster, Inc .                                                 7
            284 F.3d 1091 (9th Cir. 2002)
   4
   5 Antietam Battlefield KOA v. Hogan                                                  14
           No. 1:20-cv-01130, 2020 WL 2556496 (D. Md. May 20, 2020)
   6
   7 Ashcroft v. ACLU                                                                   17
   8       542 U.S. 656 (2004)

   9 Berean Baptist Church v. Cooper,                                               16, 24
  10       No. 4:20-CV-81-D, 2020 WL 2514313 (E.D.N.C. May 16, 2020)

  11 Blackhawk v. Pennsylvania,                                                      9, 12
  12       381 F.3d 202 (3d Cir. 2004)
  13
     Brown v. Smith                                                                     10
  14      24 Cal. App. 5th 1135 (2018)
  15
       Bruni v. City of Pittsburgh                                                      16
  16         824 F.3d 353 (3d Cir. 2016)
  17
       Calvary Chapel of Bangor v. Mills                                                14
  18         No. 1:20-cv-00156, 2020 WL 2310913 (D. Me. May 9, 2020)
  19
       Calvary Chapel Dayton Valley v. Sisolak                       12, 13, 15, 18, 20, 21
  20
             --- S. Ct. ---, 2020 WL 4251360 (2020)
  21
  22 Catholic Charities of Sacramento, Inc. v. Superior Court                           10
           32 Cal. 4th 527 (2004)
  23
  24 Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah,                       8, 12
           508 U.S. 520 (1993)
  25
  26 Coll. Republicans at San Francisco State Univ. v. Reed,                            26
            523 F. Supp. 2d 1005 (N.D. Cal. 2007)
  27
  28
                                                 ii
                      Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2966 Page 4 of 32



   1                       TABLE OF AUTHORITIES—Continued
   2 Cases:
   3 Compassion in Dying v. State of Wash.                                              18
   4      79 F.3d 790 (9th Cir. 1996)

   5 Cross Culture Christian Ctr. v. Newsom                                 14
   6       No. 2:20-CV-00832-JAM-CKD, 2020 WL 2121111 (E.D. Cal. May 5, 2020)

   7 DiMartile v. Cuomo                                                      19
            No. 1:20-CV-0859 (GTS/CFH), 2020 WL 4558711 (N.D.N.Y. Aug. 7, 2020)
   8
   9 Doe v. Harris                                                           26
            772 F.3d 563 (9th Cir. 2014)
  10
     Elrod v. Burns                                                          25
  11        427 U.S. 347 (1976)
  12
     Engle v. Vitale                                                         24
  13        370 U.S. 421 (1962)
  14 Espinoza v. Montana Dep’t of Revenue                                      8, 9, 10, 12
  15       140 S. Ct. 2246 (2020)

  16 Everson v. Bd. of Ed. of Ewing Twp.                                                23
           330 U.S. 1 (1947)
  17
  18 Ex parte Arata                                                                     10
           52 Cal. App. 380 (1921)
  19
     Ex parte Martin                                                                    10
  20       83 Cal. App. 2d 164 (1948)
  21 Ex parte Milligan                                                                  18
  22          71 U.S. 2 (1866)
  23 First Baptist Church v. Kelly                                                  19, 20
  24        No. 20-1102-JWB, 2020 WL 1910021 (D. Kan. Apr. 18, 2020)

  25 Fisher v. Univ. of Texas at Austin                                                  8
            570 U.S. 297 (2013)
  26
  27 Flores v. Huppenthal                                                                7
            789 F.3d 994 (9th Cir. 2015)
  28
                                                iii
                       Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2967 Page 5 of 32



   1                        TABLE OF AUTHORITIES—Continued
   2 Cases:
   3 Gon v. First State Ins. Co.                                                      7
   4       871 F.2d 863 (9th Cir. 1989)

   5 Hurley v. Irish American GLIB                                                    7
   6       515 U.S. 557 (1995)
   7
     In re Wong Kim Ark                                                             20
   8        71 F. 382 (N.D. Cal. 1896)
   9
       Int’l Refugee Assistance Project v. Trump                                     24
  10          857 F.3d 554 (4th Cir. 2017)
  11
       Jacobson v. Commonwealth of Massachusetts,                               1, 9, 17
  12         197 U.S. 11 (1905)
  13
       Jew Ho v. Williamson                                                     19, 20
  14
            103 F. 10 (C.C. Cal. 1900)
  15
  16 Joelner v. Vill. of Washington Park                                             25
           378 F.3d 613 (7th Cir. 2004)
  17
  18 League of Indep. Fitness Facilities & Trainers, Inc. v. Whitmer                 12
           ---Fed. Appx. ---, 2020 WL 3468281 (6th Cir. 2020)
  19
  20 Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania             24
            140 S. Ct. 2367 (2020)
  21
  22 Maryville Baptist Church v. Beshear                                             14
  23      No. 3:20-cv-278, 2020 WL 1909616 (W.D. Ky. Apr. 18, 2020)

  24 McCreary Cty., Ky. v. Am. Civil Liberties Union of Ky.                          22
  25      545 U.S. 844 (2005)
  26 McCullen v. Coakley                                                         15, 16
  27      134 S. Ct. 2518 (2014)
  28
                                                   iv
                        Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2968 Page 6 of 32



   1                       TABLE OF AUTHORITIES—Continued
   2 Cases:
   3 Old Dominion Branch No. 496, National Ass’n of Letter Carriers v. Austin              7
   4      418 U.S. 264 (1974)

   5 Our Lady of Guadalupe Sch. v. Morrissey-Berru                                    23, 24
   6      140 S. Ct. 2049 (2020)
   7
     Presbyterian Church in U.S. v. Mary Elizabeth Blue Hull Mem’l Presbyterian Church 23, 24
   8        393 U.S. 440 (1969)
   9
       Reed v. Town of Gilbert, Ariz.                                                     12
  10         576 U.S. 155, 172 (2015)
  11
       Roberts v. Neace                                                                9, 25
  12         958 F. 3d 409 (6th Cir. 2020)
  13
       S. Bay United Pentecostal Church v. Newsom                                      13, 18
  14
             140 S. Ct. 1613 (2020)
  15
  16 S. Bay United Pentecostal Church v. Newsom,                                          18
           959 F.3d 938 (9th Cir. 2020)
  17
  18 Serbian E. Orthodox Diocese for U. S. of Am. & Canada v. Milivojevich                24
           426 U.S. 696 (1976)
  19
  20 Soos v. Cuomo                                                      12, 13, 20
            No. 1:20-cv-651 (GLS/DJS), 2020 WL 3488742 (N.D.N.Y. June 26, 2020)
  21
  22 Spell v. Edwards                                                                 21, 23
  23        962 F.3d 175 (5th Cir. 2020)

  24 State v. Trump                                                                        7
  25        871 F.3d 646 (9th Cir. 2017)
  26 Stormans, Inc. v. Wiesman                                                             9
  27      794 F.3d 1064 (9th Cir. 2015)
  28
                                                  v
                       Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2969 Page 7 of 32



   1                       TABLE OF AUTHORITIES—Continued
   2 Cases:
   3 Tabernacle Baptist Church, Inc. of Nicholasville v. Beshear                 16
   4       --- F. Supp. 3d ---, 2020 WL 2305307 (E.D. Ky. 2020)

   5 Tenafly Eruv Ass’n, Inc. v. Borough of Tenafly                               9
   6       309 F.3d 144 (3d Cir. 2002)
   7
     Trump v. Hawaii                                                             20
   8      138 S. Ct. 2392 (2018)
   9
       U. S. of Am. & Canada v. Milivojevich                                     24
  10          426 U.S. 696 (1976)
  11
     U.S. ex rel. F.T.C. v. Bus. Recovery Servs. LLC                              7
  12       488 F. App’x 188 (9th Cir. 2012)
  13 United States v. Playboy Entm’t Grp., Inc.                                  15
  14       529 U.S. 803 (2000)
  15
  16 Other Authorities:
  17 Cal. Const. Art. 1, § 1                                                     10
  18
     District Attorney San Luis Obispo County, SLO County DA Declared a
  19        Sanctuary County for Singing in Houses of Worship During COVID,
  20        YOUTUBE (Jul. 31, 2020), https://youtu.be/KWjn233gMNM                 5

  21 Roxana Kopetman, OC Board of Education to sue Newsom as it seeks the full
          reopening of schools, THE ORANGE COUNTY REGISTER (Jul. 29, 2020),
  22
          https://bit.ly/3fytGPr                                                  8
  23
  24
  25
  26
  27
  28
                                                  vi
                       Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2970 Page 8 of 32



   1                                  INTRODUCTION
   2         The situation has changed dramatically since this Court ruled in early May on
   3 Plaintiffs South Bay United Pentecostal Church’s and Bishop Arthur Hodges III’s
   4 application for a temporary restraining order and OSC re: preliminary injunction. As
   5 Justice Kavanaugh recently made clear, defendants in cases such as these have had
   6 more than four months to get their act together, and to be able to convincingly meet
   7 their burden of establishing the constitutionality of their actions without recourse to
   8 Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11 (1905). However, for the
   9 reasons discussed below, neither California nor San Diego can meet their burden
  10 under either regular Free Exercise jurisprudence, or Jacobson jurisprudence, and so
  11 this Court should grant Plaintiffs’ request for an injunction.
  12                             PROCEDURAL HISTORY
  13 A.      The Stabilization of the Pandemic in California
  14         According to Centers for Disease Control and Prevention (CDC), between
  15 February 1 and July 15, 2020, there were 1,387,325 deaths in America, with 121,374
  16 deaths occurring as a result of COVID-19—or 8.75%. (Dkt. 47, Verified Second
  17 Amended Complaint [VSAC], ¶ 105, Ex. 5-1.) The pandemic hit its peak in April, but
  18 since then has dropped off dramatically. (VASC, ¶ 105, Ex. 5-2.)
  19         Looking to California specifically, it is doing quite well. In comparison to other
  20 states, as of July 15, 2020, California’s death rate placed it as only the 30th highest
  21 rate among the 50 states. (VSAC, ¶ 107 & n.44.) Its statistics are only improving. (See
  22 Cicchetti Decl., ¶¶ 15–20.) California’s death rate has largely stabilized, and its
  23 hospitalization rates are in free-fall. (VSAC ¶ 108, Ex. 5-3.)
  24         As of July 14, 2020, California had only reported a total of 7,227 deaths from
  25 COVID-19. (VSAC, ¶ 106, Ex. 5-3.) With a population of 39,512,223 (Dkt. 13-1, RJN,
  26 at 4), this means that as of mid-July, the probability of dying of COVID-19 in
  27 California was 18.3 out of 100,000. This, of course, only includes data from the start
  28 of the pandemic in mid-March to mid-July. But even if extrapolated out, the data is
                                             1
                       Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2971 Page 9 of 32



   1 not overwhelming. Averaging the deaths for the past three months (May, June, and
   2 July) shows an average of 2,384 monthly deaths. (Trissell Decl., Ex. Q.) If this rate
   3 continues—which seems unlikely as the death rates are falling and a vaccine is
   4 forthcoming—then over a twelve-month period, there would be 28,604 coronavirus
   5 related deaths in California, which would be a death rate of 72.4 out of 100,000. In
   6 comparison, the ten leading causes of death in California have the following rates out
   7 of 100,000, according to the CDC: (1) Heart Disease: 139.7; (2) Cancer: 135;
   8 (3) Alzheimer’s: 37.1; (4) Stroke: 37; (5) Accidents: 33.7; (6) Chronic Lower
   9 Respiratory Diseases: 30.9; (7) Diabetes: 21.4; (8) Influenza/ Pneumonia: 15.6;
  10 (9) Drug Overdose: 12.8; (10) Hypertension: 12.3. (VSAC, ¶ 106 & n.43.)
  11         Looking to San Diego County specifically, as of July 13, 2020, it had a total of
  12 436 coronavirus related deaths. (VSAC, ¶ 109, Ex. 5-4.) With a population of
  13 3,338,330 (Dkt. 21-1, RJN, at 16), this means that the probability of dying of COVID-
  14 19 in San Diego County was 13 out of 100,000. Again, this only includes data from
  15 the start of the pandemic in mid-March to mid-July. But if the data from San Diego’s
  16 reporting (VSAC, ¶ 110, Ex. 5-4) is extrapolated out—multiplied by three—then
  17 there would be a total of 1,308 deaths, or a rate of only 39 out of 100,000. And of
  18 course, this relies on the death rates not decreasing at all, an unlikely proposition. In
  19 comparison, below are the leading causes of death in San Diego: (1) Malignant
  20 Neoplasms: 158.3; (2) Diseases of the Heart: 140.6; (3) Alzheimer’s Disease: 33.9;
  21 (4) Chronic Lower Respiratory Diseases: 32.7; (5) Cerebrovascular Diseases: 30.3;
  22 (6) Accidents: 30.5; (7) Diabetes: 20.4; (8) Suicide: 12.8; (9) Chronic Liver Disease:
  23 11.0; (10) Hypertension: 9.8. (Dkt. 21-1, RJN, at 20.)
  24         Finally, looking to South Bay Pentecostal Church itself, despite regularly
  25 testing its staff and volunteers, South Bay has yet to receive a positive test for the
  26 coronavirus. The Church has also encouraged its congregants to notify it if they test
  27 positive for the coronavirus, and is unaware of any congregant testing positive as a
  28 result of its worship services. (VSAC, ¶¶ 83, 179.) And as one of Plaintiffs’ experts
                                                2
                       Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2972 Page 10 of 32



    1 makes clear, the Court should look to the Church itself. (Kaufmann Decl., ¶ 14.)
    2             Thus, in both California generally, and San Diego specifically—if the official
    3 numbers can be trusted (but see Lyons-Weiler Decl., ¶¶ 8–20)—the coronavirus is
    4 approximately half as deadly as either heart disease or cancer. In San Diego
    5 specifically, even when extrapolated out for the whole year, the death rate stays in the
    6 30s, along with Alzheimer’s disease, respiratory disease, strokes and physical
    7 accidents. And at South Bay Pentecostal Church, the rate of coronavirus infections,
    8 hospitalizations, and deaths resulting from its worship services is an absolute 0.
    9 B.          The Present Ban on Pentecostal Worship
   10             On March 4 and 13, 2020, both President Donald J. Trump and Governor
   11 Gavin Newsom proclaimed a State of Emergency as a result of the threat of the
   12 emergence of a novel coronavirus, COVID-19. (VSAC, ¶ 18.) Then, in response to
   13 these emergency declarations, on March 17, 2020, the County of San Diego issued its
   14 “Order of the Health Officer and Emergency Regulations,” which prohibited
   15 gatherings of more than 50 people. (VSAC, ¶ 27, Ex. 2-1.)1 Two days later, on March
   16 19, 2020, California Governor Newsom issued his executive orders banning all
   17 worship (VSAC, ¶¶ 28–29, Exs. 1-1, 1-2), which were re-promulgated by San Diego.
   18 (VSAC, ¶¶ 30, Exs. 2-2, 2-3.) This was Stage 1 of Governor Newsom’s 4-Stage
   19 “Resilience Roadmap” pandemic plan.
  20              After seven weeks of Stage 1, however, Californians had enough—and on May
   21 8, 2020, Governor Newsom moved California to Stage 2a of his Resilience Roadmap—
  22 opening retail for curbside pickup and manufacturing/warehousing. (VSAC, ¶¶ 31–39,
  23 Exs. 1-3, 1-4, 2-4, 2-5; Trissell Decl., Ex. R.) On Wednesday, May 20 (ahead of
  24 Memorial Day weekend), California let San Diego move ahead to Stage 2b, including
  25 permitting restaurants and malls to reopen. (VSAC, ¶ 42; Trissell Decl., Ex. S.)
  26              On Memorial Day—Monday, May 25, 2020—Governor Newsom announced
   27
        1   Unless noted, all quotations are “cleaned up” by having ellipses, brackets, citations, emphasis,
  28 and quotation marks omitted, and all emphasis is added.
                                                      3
                             Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2973 Page 11 of 32



    1 changes to his Resilience Roadmap with respect to constitutionally protected
    2 protesting and worship activities. With respect to both, Governor Newsom permitted
    3 individual counties to apply for 21-day licenses during which worship and protest
    4 would be permitted so long as the gathering did not exceed 25% of “building
    5 capacity” or “the relevant area’s maximum occupancy,” and with a maximum cap of
    6 no more than 100 persons. (VSAC, ¶ 44.) However, California remained in “Stage
    7 2.” Alongside this change, Governor Newsom published industry guidance for
    8 “Places of Worship” (VSAC, Ex. 1-5), and updated the Q&A page on the
    9 coronavirus website concerning political protests. (VSAC, Ex. 1-6.)
   10        The next day, May 26, 2020, Governor Newsom also announced that hair
   11 salons and barbershops could reopen (moving them from “Stage 3” to “Stage 2”).
   12 (VSAC, ¶ 45; Trissell Decl., Ex. T.) On May 27, 2020, San Diego received its first
   13 21-day worship/protest license, and issued a series of orders granting permission to
   14 worship. (VSAC, ¶ 45, Ex. 2-6.) On June 5, 2020, California announced that the
   15 remaining Stage 2 industries would be allowed to open within a week, such as
   16 “schools and day camps.” Some Stage 3 industries were also allowed to open, such
   17 as “bars [and] gyms.” (Dkt. 45-3, LiMandri Decl., Ex. 49.) Ultimately, on June 12,
   18 2020, California let gyms, bars, museums, and schools reopen in San Diego—
   19 essentially all Stage 3 industries except nail salons, tattoo parlors, and movie theaters.
  20 (VSAC, ¶ 47; LiMandri Decl., Ex. 50; Trissell Decl., Ex. U.)
   21        That same day, June 12, Governor Newsom changed, without public
  22 announcement, the industry guidance for “Places of Worship” and the Q&A page
  23 concerning protesting. On that date, Governor Newsom lifted restrictions on them
  24 when they occurred outdoors—but continued the 100-person cap or 25% occupancy
  25 limit for indoor worship or protesting. (VSAC, ¶ 48, Exs. 1-7, 1-8.) Beginning on June
  26 16, San Diego issued orders adopting this change. (VSAC, ¶ 48, Ex. 2-7.)
   27        On July 6, 2020, Governor Newsom changed the industry guidance for “Places
  28 of Worship” and the Q&A page concerning political protesting. On that date,
                                           4
                        Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2974 Page 12 of 32



    1 Governor Newsom banned “indoor singing and chanting activities.” (VSAC, ¶ 49,
    2 Exs, 1-9, 1-10.) This led law enforcement in some counties to announce they would not
    3 enforce that order. 2 Then, on July 13, 2020, Governor Newsom banned 30 counties
    4 from conducting many indoor activities, including worship and protest. (VSAC, ¶ 49,
    5 Exs. 1-11, 1-12, 1-13.) This included small gatherings of worshippers in homes. (Trissell
    6 Decl., Ex. V.) San Diego was one of those counties (VSAC, Ex. 1-11), and it modified
    7 its orders to make clear that the ban on indoor activities applied in the County. (VSAC,
    8 Ex. 2-8; Trissell Decl., Ex. W.)3 This led to a group of senators to call for President
    9 Trump to get involved again, and speak out against this newest worship ban. (Trissell
   10 Decl., Ex. X.) Finally, on July 17, 2020, California ordered that the same 30 counties
   11 may not reopen their schools. (Trissell Decl., Ex. Y; see also Exs. Z, AA.)
   12 C.      Plaintiffs Bishop Hodges and South Bay Pentecostal Church
   13         During the week following Monday, May 25, 2020, California and San Diego
   14 lifted the first ban on all worship services. As a result, the following Sunday, May 31
   15 (Pentecost Sunday), South Bay Pentecostal Church held worship services with no
   16 more than 100 persons in attendance. (VSAC, ¶ 71.) To attend a Sunday worship
   17 service, the Church required its congregants to reserve their place online. Every
   18 Sunday, the Church had to turn numerous people away because it met the 100-
   19 person cap for each of its services. This is despite the fact that the sanctuary could
  20 safely (with social distancing) accommodate well over 100 persons. (VSAC, ¶ 72.)
   21         Each worship service required the participation of at least 30 volunteers/staff
  22 to be held. Such individuals served as parking lot attendants, members of the
  23 COVID-safe intake team, security, cleaners between services, ushers, greeters,
  24    2
       District Attorney San Luis Obispo County, SLO County DA Declared a Sanctuary County for Singing
  25 Houses of Worship During COVID, YOUTUBE (Jul. 31, 2020), https://youtu.be/KWjn233gMNM.
     in
     3 Also closed were indoor and outdoor activities at bars and breweries, and indoor activities at
  26 restaurants, wineries and tasting rooms, movie theaters, family entertainment (e.g., bowling alleys,
     miniature golf, batting cages, arcades), zoos and museums, cardrooms, fitness centers, protests,
  27 non-essential offices, personal care services (e.g., nail salons, body waxing, tattoo parlors), hair
     salons and barbershops, and malls. (VSAC, Ex. 2-8.) Not closed were indoor activities at other
  28 places, such as essential offices, manufacturing, and either essential or nonessential retail.
                                                       5
                         Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2975 Page 13 of 32



    1 musicians, singers, and video/audio projection operators. Many of the Church’s
    2 volunteers and staff are elderly or high-risk, and so the Church asked them to not
    3 participate. This, however, limited its ability to hold multiple services. The Church
    4 had been holding, and could not feasibly hold more than, three worship services each
    5 Sunday. (VSAC, ¶ 73.)
    6        The Church has a complex theology, based on Sacred Scripture, relating to the
    7 requirement that “all” of its congregants gather together. California’s regulations
    8 continued to burden those religious beliefs, by preventing “all” from gathering.
    9 (VSAC, ¶¶ 57–62, citing Hebrews 10:25; Acts 1:8, 2:1, 2:42, 2:46–27.) These religious
   10 requirements disfavor multiple worship services, by preferring that the entire
   11 congregation meet at once. For example, it would be like holding a family reunion in
   12 three sessions, with one-third of the family gathering at each session, but not being
   13 allowed to meet the rest of the family gathering in the other sessions. (VSAC, ¶ 80.)
   14 The Church’s theology also encourages congregants to attend multiple worship
   15 services—which many normally do. Nevertheless, because the interplay of California’s
   16 regulations and the nature of its worship services limited the Church to serving a
   17 maximum of 300 people each Sunday (at three worship services), it had to limit
   18 congregants’ ability to attend more than one service per Sunday. (VSAC, ¶ 81.)
   19        On June 12, 2020, after South Bay Pentecostal Church noted in briefing that
  20 political protests and worship services were treated the same under California’s
   21 regulations—but in practice certain political protests were entirely exempt from
  22 those regulations—California modified them. Under the June 12 regulations, there
  23 are no restrictions on protest or worship, so long as they occur outdoors, not indoors.
  24 But regardless of whether this regulation was motivated by good or bad intent, it does
  25 not help South Bay Pentecostal Church. The Church does not have an adequate place
  26 where it can meet outdoors. More problematically, the Church’s theology requires
   27 approaching the altar at the end of each service and performing baptisms (both with
  28 social distancing). The Church’s altar and baptistery is in its sanctuary auditorium,
                                               6
                        Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2976 Page 14 of 32



    1 which is indoors. (VSAC, ¶ 69.)
    2        On July 6, 2020, in addition to the above restrictions, California published
    3 regulations stating that “Places of worship must therefore discontinue indoor singing
    4 and chanting activities.” (VSAC, Ex. 1-9.) This restriction is particularly concerning
    5 because singing is at the very heart of Pentecostal worship services, and essentially acts
    6 as a ban on them. (VSAC, ¶ 70; 2d Supp. Bishop Hodges Decl., ¶¶ 3–23.) Finally, on
    7 July 13, 2020, California banned all indoor worship services. (VSAC, ¶ 49.) For the
    8 reasons stated above, it has thus again banned Plaintiffs from exercising their faith.
    9                                 LEGAL STANDARD
   10        “A district court has inherent authority to modify [an order concerning] a
   11 preliminary injunction in consideration of new facts.” A&M Records, Inc. v. Napster,
   12 Inc., 284 F.3d 1091, 1098 (9th Cir. 2002). “A party seeking modification of an
   13 injunction bears the burden of establishing that a significant change in facts or law
   14 warrants revision of the injunction [order].” State v. Trump, 871 F.3d 646, 654 (9th
   15 Cir. 2017). Typically, a motion to modify a preliminary injunction order is limited to
   16 new facts or law. U.S. ex rel. F.T.C. v. Bus. Recovery Servs. LLC, 488 F. App’x 188,
   17 189-90 (9th Cir. 2012). “On the other hand, a modification may be so fundamental to
   18 the original injunction, or may otherwise present issues so inextricable from the
   19 validity of the original injunction, that review must include the whole package.” Gon
  20 v. First State Ins. Co., 871 F.2d 863, 866-67 (9th Cir. 1989). “A court abuses its
   21 discretion when it refuses to modify an injunction [order] in light of a significant
  22 change either in factual conditions or in law.” Flores v. Huppenthal, 789 F.3d 994,
  23 1001 (9th Cir. 2015). When the preliminary injunction order involves constitutional
  24 rights, a review of the whole package is also compelled by the constitution. See Old
  25 Dominion Branch No. 496, National Ass’n of Letter Carriers v. Austin, 418 U.S. 264,
  26 282 (1974); Hurley v. Irish American GLIB, 515 U.S. 557, 567-68 (1995).
   27 ///
  28 ///
                                                   7
                        Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2977 Page 15 of 32



    1                                           ARGUMENT
    2 1. South Bay Pentecostal Church Will Likely Succeed on the Merits.
    3       1.1. California’s Worship Restrictions Violate Plaintiffs’ Free Exercise Rights.
    4          With respect to the State of California, its ban on religious worship triggers the
    5 application of strict scrutiny for the reasons discussed in this section.4 With respect
    6 to the County of San Diego, any substantial burden on Plaintiffs’ free exercise of
    7 religion automatically triggers strict scrutiny. This is because Plaintiffs are asserting
    8 against San Diego a claim under the California Constitution’s Free Exercise clause,
    9 which automatically applies strict scrutiny. Therefore, with respect to San Diego, the
   10 Court may proceed directly to Section 1.2. 5
   11           1.1.1. California’s worship restrictions are not neutral.
   12          If a law classifies on the basis of protected characteristic such as race or
   13 religion, it is subject to strict scrutiny. Fisher v. Univ. of Texas at Austin, 570 U.S. 297,
   14 309 (2013) (race); Espinoza v. Montana Dep’t of Revenue, 140 S. Ct. 2246, 2255 (2020)
   15 (religion). With respect to the latter, a law classifies on the basis of religion and
   16 “lacks facial neutrality if it refers to a religious practice” unless it is clear that the
   17 words used were intended to have “a secular meaning.” Church of the Lukumi Babalu
   18 Aye, Inc. v. City of Hialeah, 508 U.S. 533, 546 (1993).
   19          Previously, California instituted a generic ban on all people leaving their homes
  20 (VSAC, ¶ 28, Ex. 1-1), and then granted a long series of exemptions which did not
   21 include leaving one’s home for the purpose of worship. (VSAC, ¶ 29, Ex. 1-2.) Thus,
  22 the parties were required to argue over whether those long series of exemptions made
  23    4
       In line with its motion for an indicative ruling, South Bay Pentecostal Church tailors its argument to
     its Free Exercise claims under the U.S. and California Constitutions. However, the Church is not
  24 abandoning its Equal Protection or Due Process claims. Indeed, under modern jurisprudence, a
     Federal Free Exercise claim is akin to an Equal Protection claim, and so the analysis largely overlaps.
  25 And the Church still believes that a ban on its worship, and an instruction that it worship like some
     other groups (via video streaming, outdoor services, or without singing), “shocks the conscience.”
  26    5
       Cf., e.g., VSAC, ¶ 46 (quoting letter from San Diego to California requesting leave to open more
  27 to suebecause
     fully          local situation does not justify shutdown); Roxana Kopetman, OC Board of Education
            Newsom as it seeks the full reopening of schools, THE ORANGE COUNTY REGISTER (Jul. 29, 2020),
  28 https://bit.ly/3fytGPr.
                                                          8
                          Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2978 Page 16 of 32



    1 an otherwise neutral (not facially discriminatory) law not generally applicable. This is
    2 no longer the case. Now California is explicitly regulating worship itself. Stated
    3 differently, ordering that “worshippers may not gather” is no different than—and
    4 equally repugnant as—if in response to the very beginning of the pandemic,
    5 California ordered that “Chinese may not gather,” or following the BLM Protest
    6 spikes, California ordered that “African-Americans may not gather.” In either case,
    7 strict scrutiny is mandated.
    8         Even if the government later attempts to identify a purportedly neutral
    9 explanation, classifying people based on a protected characteristic is always
   10 repugnant, and indeed, trying to come up with an explanation, is equally repugnant as
   11 invidious stereotyping. Espinoza, 140 S. Ct. at 2256 (“Status-based discrimination
   12 remains status based even if one of its goals or effects is” a valid, neutral goal).
   13          1.1.2. California’s worship and protest restrictions are not generally
   14                applicable because they have been enforced discriminatorily
   15         Even if California’s regulation of worship and protest were neutral, that
   16 regulation would not be generally applicable because they have been “enforced in a
   17 discriminatory manner.” Blackhawk v. Pennsylvania, 381 F.3d 202, 209 (3d Cir.
   18 2004). “Faith-based discrimination can come in many forms.” Roberts v. Neace, 958
   19 F. 3d 409, 413 (6th Cir. 2020). To not be “enforced in a discriminatory manner,”
  20 California must show that it “had enforced it[s regulations] uniformly.” Tenafly Eruv
   21 Ass’n, Inc. v. Borough of Tenafly, 309 F.3d 144, 167–68 (3d Cir. 2002); see also
  22 Stormans, Inc. v. Wiesman, 794 F.3d 1064, 1083–84 (9th Cir. 2015) (no discriminatory
  23 enforcement because no evidence that Washington’s “complaint-driven enforcement
  24 of the rules” was not uniform).
  25          Previously, although Plaintiffs had evidence that California and San Diego
  26 were enforcing their regulations against places of worship, they had little evidence of
   27 a conscious refusal to enforce them against other groups. This has now changed, as
  28 explained below in section 1.2.2, mandating strict scrutiny.
                                               9
                        Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2979 Page 17 of 32



    1       1.2. The Worship Restrictions Fail Strict Scrutiny and Jacobson Scrutiny
    2            Because They Are Not Narrowly Tailored.
    3          Jacobson dealt with a statute, passed by a duly elected legislature, that infringed
    4 on federal constitutional rights. Jacobson v. Commonwealth of Massachusetts, 197 U.S.
    5 11, 38 (1905). It has no applicability to Plaintiffs’ religious claims under the California
    6 Constitution. Id. Rather, under the California Constitution, the Right of Liberty
    7 limits the government’s ability to mandate even secular pandemic restrictions. See
    8 Cal. Const. Art. 1, § 1 (“All people are by nature free and independent and have
    9 inalienable rights. Among these are enjoying and defending life and liberty”). Relying
   10 on this clause, California courts have held that its residents may only be quarantined
   11 if “reasonable ground exists to support the belief that the person so held is infected.”
   12 Ex parte Martin, 83 Cal. App. 2d 164, 167 (1948); see also Ex parte Arata, 52 Cal. App.
   13 380, 385 (1921). In light of the above, Plaintiffs proceed first to an analysis of regular
   14 Free Exercise jurisprudence, which applies to their California Constitution Free
   15 Exercise claim against San Diego, and then to a Jacobson analysis, which potentially
   16 applies to their U.S. Constitution Free Exercise claim against California.
   17            1.2.1. The worship restrictions violate the California Constitution
   18          Since San Diego’s restrictions on Plaintiffs’ worship burdens Plaintiffs’
   19 religious rights, they must satisfy “strict scrutiny.” Catholic Charities of Sacramento,
  20 Inc. v. Superior Court, 32 Cal. 4th 527, 562 (2004). 6 “That stringent standard is not
   21 watered down but really means what it says. To satisfy it, government action must
  22 advance interests of the highest order and must be narrowly tailored in pursuit of
  23 those interests.” Espinoza, 140 S. Ct. at 2260.
  24    6 This Court has previously noted that the California Supreme Court has always simply applied
  25    strict scrutiny without explicitly stating whether it is required or not. But in light of this, all lower
        courts are bound to continue applying strict scrutiny as well, so long as there is a burden to religious
  26    rights. See, e.g., Brown v. Smith, 24 Cal. App. 5th 1135, 1145 (2018) (“[A]ssum[ing] that laws
        requiring vaccination substantially burden the free exercise of religion and therefore merit strict
   27   scrutiny”). Here, as explained in the declarations of Bishop Hodges and the Verified Second
        Amended Complaint, California’s restrictions criminalize activity necessary to Plaintiffs’ faith, and
  28    so burden their free exercise of religion.

                                                           10
                            Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2980 Page 18 of 32



    1        Here, San Diego’s supposed interest of “the highest order” is “in curbing the
    2 virus” at the expense of all other interests. (Dkt. 38, TRO Hearing Transcript, at
    3 5:10–11.) However, Plaintiffs no longer agree that this is a compelling interest. In light
    4 of the flattening of the death and hospitalization rates, regardless of the infection rate,
    5 numerous experts have concluded that the worst of the pandemic is absolutely over.
    6 (VSAC, Exs. 5-5, 5-6; Bhattacharya Decl., ¶¶ 31–43.) These opinions are particularly
    7 important when it is recognized—as it is widely recognized—that the pandemic
    8 lockdowns have led to a spike in suicides, and that restricting religious practice is
    9 detrimental to psychological health.
   10        Due to the heavy-handed quarantine, suicide rates have spiked. (VSAC, Ex. 5-
   11 7.) Indeed, “[a]ccording to Robert Redfield, MD, the director of Centers for Disease
   12 Control and Prevention (CDC), at this point in the pandemic, both suicides and drug
   13 overdose deaths are outnumbering deaths due to the coronavirus, itself.” (Supp.
   14 Delgado Decl., ¶ 9.) Indeed, the scientific literature is now speaking about two
   15 pandemics, a coronavirus pandemic, and a “COVID-19 suicides pandemic.”
   16 (Trissell Decl., Exs. BB, CC, DD.) This is unsurprising since scientific studies have
   17 found that “[p]atients highly religious by multiple indicators, particularly those
   18 involved in community religious activities, remit faster from depression.” (VSAC,
   19 Ex. 5-13.) And contrarily, the stress of being unable to practice one’s faith can lead to
  20 negative outcomes throughout the whole body. (VSAC, Ex. 5-10.)
   21        Outside the pandemic context, “an increasing number of studies [] have
  22 persuasively documented positive relationships between religious involvement and
  23 physical and mental health outcomes.” (VSAC, Ex. 5-8.) Studies have shown that
  24 “[r]eligious service attendance . . . predicted both objective and subjective physical
  25 health and well-being.” (VSAC, Ex. 5-9.) And within the pandemic context, a new
  26 “review of the literature published from 1978 to 2019” makes clear that religion is
   27 especially needed during the present pandemic. (VSAC, Ex. 5-12.) This has spurred
  28 forthcoming additional articles, for example, on “how religious involvement may
                                               11
                        Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2981 Page 19 of 32



    1 enhance immune function and resilience against the coronavirus.” (VSAC, Ex. 5-11.)
    2 Plaintiffs contest that San Diego has a compelling interest in harming the physical
    3 and mental health of all of its residents solely to curb the coronavirus, when the
    4 disease death rate is half that of death rates for heart disease and cancer.
    5        However, even if San Diego had a compelling interest in harming public health
    6 to keep its coronavirus numbers lower than they already are, in the Free Exercise
    7 context, “[a] law does not advance ‘an interest of the highest order when it leaves
    8 appreciable damage to that supposedly vital interest unprohibited.’” Espinoza, 140 S.
    9 Ct. at 2261 (quoting Lukumi, 508 U.S. at 547.) In other words, the fact that any
   10 industry is allowed to open and spread the coronavirus—even if it does so to a lesser
   11 degree than Plaintiffs supposedly would—means that “appreciable damage” to the
   12 “vital interest” is occurring, and so the order fails for “underinclusiveness.” Reed v.
   13 Town of Gilbert, Ariz., 576 U.S. 155, 172 (2015); Espinoza, 140 S. Ct. at 2261 (same);
   14 see also Soos v. Cuomo, No. 1:20-cv-651 (GLS/DJS), 2020 WL 3488742, at *11
   15 (N.D.N.Y. June 26, 2020) (New York’s regulations, which had very similar 25%
   16 capacity limits for worship, 50% for select businesses, and no limit for other
   17 businesses, were underinclusive).
   18        Only if the spread of the coronavirus by all other sectors was “inconsequential”
   19 could San Diego refuse Plaintiffs the special protection they merit under the Free
  20 Exercise Clause of the California Constitution. Blackhawk, 381 F.3d at 208 (quoting
   21 Lukumi, 508 U.S. at 543.) This San Diego undeniably cannot do. There have been
  22 numerous coronavirus outbreaks tied to factories. (VSAC, ¶¶ 93–95, 97; LiMandri
  23 Decl., Exs. 44, 52–55; Trissell Decl., Ex. EE.) Further, restaurants are coronavirus
  24 epicenters (LiMandri Decl., Exs. 47–48), as well as gyms. (LiMandri Decl., Ex. 51;
  25 League of Indep. Fitness Facilities & Trainers, Inc. v. Whitmer, --- Fed.Appx. ---, 2020
  26 WL 3468281, at *3 (6th Cir. 2020).) The outbreaks at these places are not
   27 “inconsequential.” Calvary Chapel Dayton Valley v. Sisolak, --- S. Ct. ---, 2020 WL
  28 4251360, at *4 (2020) (Alito, J., dissenting) (“Having allowed thousands to gather,”
                                                 12
                        Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2982 Page 20 of 32



    1 “the State cannot claim to have a compelling interest in limiting religious gatherings”).
    2         Notably, in a subtle departure from this orthodox analysis, all five Justices have
    3 recently applied far more of an equal protection style analysis. All five agree that
    4 worship cannot be treated less favorably than other similarly situated activities. See S.
    5 Bay United Pentecostal Church v Newsom, 140 S. Ct. 1613 (2020); Calvary Chapel
    6 Dayton Valley v. Sisolak, --- S. Ct. ---, 2020 WL 4251360 (2020). The issue, then, is
    7 what activities are similar.
    8         Four of the justices are clear that restaurants/breweries may not have less
    9 stringent restrictions than houses of worship. S. Bay, 140 S. Ct. at 1613; Calvary
   10 Chapel, 2020 WL 4251360, *2, 3, 6. Justice Roberts was silent on this point, but
   11 restaurants are not akin to the industries he found dissimilar, namely retail, banks, and
   12 laundromats. S. Bay, 140 S. Ct. at 1613 (contrasting “lectures, concerts, movie
   13 showings, spectator sports, and theatrical performances,” with “grocery stores, banks,
   14 and laundromats”). Thus, on the merits (as opposed to in an emergency application
   15 for an injunction),7 Justice Roberts would likely side with the other four justices who
   16 find restaurants too similar to houses of worship to be granted preferential treatment.
   17         This makes sense. On average, Americans expect to spend 60.2 minutes dining
   18 at a restaurant—essentially the same amount of time as the typical worship service.
   19 (LiMandri Decl., Ex. 45.) But of course, diners can take as long as they want to eat
  20 their meal. Further, in a busy restaurant, most diners could also be expected to be
   21 strangers to those around them, and to speak loudly so as to be heard by their own
  22 party without wearing masks. The only difference between restaurants and worship
  23 would appear to be the size of the gathering, as some restaurants may be small—but
  24 plenty of restaurants can seat 100 guests or more. (LiMandri Decl., Ex. 46.) And
  25    7
      S. Bay United Pentecostal Church v Newsom, 140 S. Ct. 1613 (2020) (Roberts, J., concurring)
     (“Applicants   seek to enjoin enforcement of the Order. Such a request demands a significantly
  26 higher justification than a request for a stay because, unlike a stay, an injunction does not simply
  27 by lower courts. This powerofisthe
     suspend  judicial alteration       status quo but grants judicial intervention that has been withheld
                                      used where the legal rights at issue are indisputably clear and, even
  28 then, sparingly and only in the most critical and exigent circumstances.”).
                                                        13
                          Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2983 Page 21 of 32



    1 lower courts are in broad agreement that gatherings at restaurants are comparable to
    2 those at places of worship. E.g., DiMartile v. Cuomo, No. 1:20-CV-0859 (GTS/CFH),
    3 2020 WL 4558711, at *10 (N.D.N.Y. Aug. 7, 2020); Soos v. Cuomo, No. 1:20-cv-651,
    4 2020 WL 3488742, at *11 (N.D.N.Y. June 26, 2020); Antietam Battlefield KOA v.
    5 Hogan, No. 1:20-cv-01130, 2020 WL 2556496, at *9 (D. Md. May 20, 2020); Calvary
    6 Chapel of Bangor v. Mills, No. 1:20-cv-00156, 2020 WL 2310913, at *8 (D. Me. May 9,
    7 2020); Cross Culture Christian Ctr. v. Newsom, No. 2:20-cv-00832, 2020 WL 2121111,
    8 at *6 (E.D. Cal. May 5, 2020); Maryville Baptist Church v. Beshear, No. 3:20-cv-278,
    9 2020 WL 1909616, at *2 (W.D. Ky. Apr. 18, 2020). Here, between May 20 and July
   10 13, restaurants were allowed to open without the capacity limits imposed on places of
   11 worship. This Court should not allow that to happen again.
   12         But most importantly, the above Justices’ views on the likelihood of spreading
   13 the coronavirus at stores 8 (either the “essential” grocery stores, or the nonessential
   14 retail), and in manufacturing and warehousing facilities, were not legal views—but
   15 factual views. A better developed record establishes that the coronavirus does spread
   16 more easily at stores and manufacturing facilities than in places of worship.
   17         It is plain that shopping at supermarkets and retail stores primarily involves
   18 strangers, who cannot be told where to go, and who have not pre-registered to attend.
   19 Further, the average grocery shopper takes 43 minutes to complete his shopping.
  20 (LiMandri Decl., Ex. 34.) The average trip to the mall, for those aged 18–34, is 158.4
   21 minutes. (LiMandri Decl., Ex. 35.) The average person makes 1.6 trips to the grocery
  22 store every week. (Ex. 36.) And the average woman spends 399 hours shopping a
  23 year. (LiMandri Decl., Ex. 37.) This all adds up, with Americans spending a
  24 collective 37 billion hours per year waiting in lines. (LiMandri Decl., Ex. 38.) Under
  25 California’s current rules, one can take as long as one likes to complete their
  26
        8
       Justice Roberts found that houses of worship were dissimilar from stores, but was silent as to their
  27 similarity to factories. Justices Thomas, Alito, Gorsuch, and Kavanaugh held that houses of
  28 worship   were  similar to both stores and factories. S. Bay, 140 S. Ct. at 1613–16.

                                                          14
                          Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2984 Page 22 of 32



    1 shopping. This results, as numerous Twitter videos demonstrate, in large gatherings.
    2 (LiMandri Decl., Ex. 39–41.)
    3        The only true distinction is that in shopping centers people are milling about,
    4 and so may not spend a significant amount of time next to a single person (except
    5 when waiting in line). But that is a distinction without a difference. As stated by Dr.
    6 Delgado, due to the inability to control where shoppers walk and what they touch, the
    7 coronavirus spreads more easily in stores than in houses of worship. (Supp. Delgado
    8 Decl., ¶¶ 23–27.) This conclusion is not unique to Dr. Delgado. Rather, the general
    9 unsanitariness of stores is widely known. (LiMandri Decl., Exs. 42–43.)
   10        Further, under California’s current rules, there is no limit on the number of
   11 people, or length of time spent, in factories. For example, Defendant Angell
   12 specifically identified that what could open was “manufacturing, which can include
   13 things like toys, clothing, other things.” (Dkt. 12-4, at 111.) California is famous for its
   14 clothing manufacturing, and pictures of them show that they result in a gathering
   15 involving (1) a long period of time (presumably an eight-hour shift); (2) a large
   16 number of distinct households; and (3) a shared experience. (LiMandri Decl., Ex.
   17 44.) And as further explained by Dr. Delgado, the reason why there have been so
   18 many outbreaks related to factories is because they do spread the coronavirus more
   19 readily than places of worship. (Supp. Delgado Decl., ¶¶ 34–43.)
  20         The First Amendment jurisprudence set forth above requires places of worship
   21 to at least be treated equally. And as Justice Kavanaugh made clear, the burden is on
  22 the state to justify unequal treatment. Calvary Chapel, 2020 WL 4251360, at *9
  23 (“[T]he First Amendment requires that religious organizations be treated equally to
  24 the favored or exempt secular organizations, unless the State can sufficiently justify
  25 the differentiation.”); see also United States v. Playboy Entm’t Grp., Inc., 529 U.S. 803,
  26 816, 818 (2000) (under strict scrutiny, the government “bears the burden of proving
   27 the constitutionality of its actions” and does not get “the benefit of the doubt.”).
  28         Under this burden, California must demonstrate that it seriously undertook to
                                               15
                        Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2985 Page 23 of 32



    1 consider other, less-restrictive alternatives and ruled them out for good reason,
    2 meaning that it “considered different methods that other jurisdictions have found
    3 effective.” McCullen v. Coakley, 134 S. Ct. 2518, 2539 (2014). Under its burden,
    4 California “would have to show either that substantially less-restrictive alternatives
    5 were tried and failed, or that the alternatives were closely examined and ruled out for
    6 good reason.” Bruni v. City of Pittsburgh, 824 F.3d 353, 370 (3d Cir. 2016).
    7         Here, there is no evidence that California engaged in these actions. Notably,
    8 the only evidence actually submitted so far by California is one expert declaration.
    9 (Dkt. 23-2, Watt Decl., ¶¶ 1–18.) But that declaration merely establishes the
   10 undisputed fact that gatherings can lead to COVID-19 outbreaks, and then provides
   11 examples of outbreaks connected to “religious services, choir practices, funerals, and
   12 parties.” (Watt Decl., ¶ 15.)
   13         But that declaration does not answer the real question. There have been plenty
   14 of outbreaks related to factories. (LiMandri Decl., Exs. 52–55.) What is California’s
   15 compelling interest in restricting churches, but not factories or other industries?
   16 “There is ample scientific evidence that COVID-19 is exceptionally contagious. But
   17 evidence that the risk of contagion is heightened in a religious setting any more than a
   18 secular one is lacking.” Tabernacle Baptist Church, Inc. of Nicholasville v. Beshear, ---
   19 F. Supp. 3d ---, 2020 WL 2305307, at *5 (E.D. Ky. 2020). Further, examples abound
  20 of less restrictive approaches that California has neither tried nor considered:
   21               Notably, 15 other Governors trusted the people of their
                    states and exempted religious gatherings from any
  22
                    attendance limitations during this pandemic. The Governor
  23                has failed to cite any peer-reviewed study showing that
                    religious interactions in those 15 states have accelerated the
  24
                    spread of COVID-19 in any manner distinguishable from
  25                non-religious interactions.
  26 Berean Baptist Church v. Cooper, No. 4:20-CV-81-D, 2020 WL 2514313, at *9
   27 (E.D.N.C. May 16, 2020) (footnote omitted). Indeed, Illinois’ orders simply adopt
  28 California’s guidance and make the standards permissive, not mandatory. (LiMandri
                                              16
                        Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2986 Page 24 of 32



    1 Decl., Ex. 56.) California has no evidence that a permissive approach will not be
    2 sufficient. And in June, San Diego itself sent a letter to Governor Newsom stating that
    3 due to its “positive data results” it “believe[s] that religious facilities could be opened
    4 more broadly—beyond the 25% or 100 person cap provided we have another week of
    5 positive data.” (LiMandri Decl., Ex. 7.) Further, many states have never had any state-
    6 wide shutdown whatsoever. (LiMandri Decl., Ex. 57.) The COVID-19 rates in those
    7 states have been largely similar to California’s. (LiMandri Decl., Ex. 58.) Other states
    8 have set their caps at 250 persons. (LiMandri Decl., Ex. 61.) Why 100 and not 250? It
    9 is not clear, but it appears that California has simply arbitrarily picked a number.
   10         South Bay Pentecostal Church’s food distribution and Pentecost worship
   11 services met or exceeded the distancing and hygiene requirements California and San
   12 Diego deem sufficient for other industries, including currently open factories. As
   13 such, there is no justification for restricting Plaintiffs in a manner disparate from
   14 those other industries. California’s failure to tailor its Reopening Plan to closely fit
   15 the safety ends it espouses, and its failure to try other, less restrictive alternatives that
   16 it cannot demonstrate are not working in other jurisdictions across the country,
   17 defeats California’s satisfaction of its burden to prove narrow tailoring. “As the
   18 Government bears the burden of proof on the ultimate question of . . .
   19 constitutionality, [Plaintiffs] must be deemed likely to prevail unless the Government
  20 has shown that [its] proposed less restrictive alternatives are less effective than
   21 [unduly limiting Plaintiffs’ worship].” Ashcroft v. ACLU, 542 U.S. 656, 666 (2004). It
  22 has not shown as much.
  23           1.2.2.The worship restrictions violate the U.S. Constitution
  24          In Jacobson, the Supreme Court explained that legislatures can validly enact
  25 restrictions on substantive due process rights to stop the spread of diseases, but they
  26 violate the federal constitution if they do so in “an arbitrary, unreasonable manner,”
   27 or in a way that “go[es] so far beyond what was reasonably required for the safety of
  28 the public.” Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11, 28 (1905).
                                              17
                        Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2987 Page 25 of 32



    1          As stated previously, Plaintiffs do not believe Jacobson ever could have been
    2 applied to a Free Exercise claim. 9 It also dealt with a legislature deliberating and
    3 passing a statute—not an executive acting unilaterally during an emergency. But
    4 perhaps more poignantly, there is little reason why it should continue to apply. As
    5 Justice Kavanaugh recently noted,
    6                  As more medical and scientific evidence becomes available,
    7                  and as States have time to craft policies in light of that
                       evidence, courts should expect policies that more carefully
    8
                       account for constitutional rights. Governor Sisolak issued
    9                  the directive in question on May 28, more than two months
   10                  after declaring a state of emergency on March 12. Now four
                       months have passed since the original declaration. The
   11                  problem is no longer one of exigency, but one of considered
   12                  yet discriminatory treatment of places of worship.
   13 Calvary Chapel, 2020 WL 4251360, at *2 (Kavanaugh, J., dissenting). Every day,
   14 Plaintiffs’ constitutional rights are being irreparably violated. At least, after four
   15 months California should be able to explain, very precisely and without recourse to
   16 Jacobson, why that irreparable harm is necessary.
   17          If, however, the Court determines that a full-throated application of Jacobson is
   18 warranted, then there are two questions the Court must analyze. The first question is
   19 whether the law “has no real or substantial relation to those objects” of protecting
  20 public health. Jacobson, 197 U.S. at 28. The second question is whether the law is a
   21 “palpable invasion of rights secured by the fundamental law.” Id. Here, as explained
  22 in section 1.2.1. supra, neither California nor San Diego has convincingly explained
  23
        9 See, e.g., Ex Parte Milligan, 71 U.S. 2, 120 (1866) (express constitutional rights apply with more
  24
        force, not less, during emergencies); S. Bay United Pentecostal Church v. Newsom, 959 F.3d 938, 939
  25    (9th Cir. 2020) (not explicitly applying Jacobson, and dissent arguing against applying it);
        Compassion in Dying v. State of Wash., 79 F.3d 790, 799 (9th Cir. 1996) (describing Jacobson as
  26    applying to “substantive due process cases”), rev’d, 521 U.S. 702 (1997); S. Bay United Pentecostal
        Church v Newsom, 140 S. Ct. 1613, 1614 (2020) (Kavanaugh, J., dissenting) (not applying Jacobson);
   27
        Calvary Chapel Dayton Valley v. Sisolak, --- S. Ct. ---, 2020 WL 4251360, at *5 (2020) (Alito, J.,
  28    dissenting) (expressing suspicion over applicability of Jacobson).
                                                         18
                           Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2988 Page 26 of 32



    1 why letting large numbers of people sit together indoors for eight hours at a factory or
    2 a school, but not for one-hour worshipping, provides a “real or substantial” benefit to
    3 curbing the pandemic—let along curbing infection numbers justifies the spike in
    4 suicides. California has only ever asserted that the novel coronavirus is serious, and
    5 needs to be curbed. But that is not a sufficient answer—especially when California
    6 lets potential hotbeds for coronavirus outbreaks operate without complying with the
    7 restrictions placed on churches. See DiMartile, 2020 WL 4558711, at *10 (permitting
    8 a large restaurant to host diners at 50% capacity, but banning a wedding with more
    9 than 50 persons, violated Equal Protection clause, even considering Jacobson). But
   10 perhaps more importantly, there are three reasons why California’s regulation of
   11 worship constitutes a “palpable invasion” of Plaintiffs’ constitutional rights.
   12         First, imposing burdens on Plaintiffs because of their religion is per se a
   13 “palpable invasion” of their rights. See Jew Ho v. Williamson, 103 F. 10 (C.C. Cal.
   14 1900); First Baptist Church v. Kelly, No. 20-1102-JWB, 2020 WL 1910021, at *6 (D.
   15 Kan. Apr. 18, 2020).
   16         In Jew Ho, the San Francisco “board of health” purported to quarantine 12 city
   17 blocks, consisting of some 15,000 people, due to fear of a bubonic plague epidemic. Jew
   18 Ho, 103 F. at 11–13. But the evidence established that, in practice, only the 10,000
   19 Chinese living in those blocks were subject to it. Id. at 23. The court there analyzed
  20 whether the quarantine order was “a palpable invasion of rights secured by fundamental
   21 law,” id. at 18, and held that in no case could such discrimination be tolerated:
  22                The evidence here is clear that this is made to operate
                    against the Chinese population only, and the reason given
  23
                    for it is that the Chinese may communicate the disease
  24                from one to the other. That explanation, in the judgment of
  25                the court, is not sufficient. It is, in effect, a discrimination.

  26 “Therefore the court must hold that this ordinance is invalid and cannot be
   27 maintained.” Id. at 23–24. Similarly, in First Baptist Church, the court reviewed
  28 Jacobson, and rejected it when applied to the facts because the regulation at issue was
                                                19
                        Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2989 Page 27 of 32



    1 facially discriminatory: “Jacobson, and similar cases do not provide the best
    2 framework in which to evaluate the Governor’s executive orders because all those
    3 cases deal with laws that are facially neutral.” First Baptist Church, 2020 WL
    4 1910021, at *6. The same conclusion should be reached here. When a law “is
    5 discriminating in its character” it is a palpable violation of fundamental rights. Jew
    6 Ho, 103 F. at 26. 10 Stated more concretely, if analogized to the situation in Korematsu,
    7 the courts should not look to factors such as the length of the Japanese internment, or
    8 the conditions of the internment. That is irrelevant. What is relevant is that the
    9 government discriminated based on a protected characteristic. See Trump v. Hawaii,
   10 138 S. Ct. 2392, 2423 (2018) (“Korematsu was gravely wrong the day it was decided,
   11 has been overruled in the court of history, and—to be clear—has no place in law
   12 under the Constitution.”); Calvary Chapel, 2020 WL 4251360, at *11 (Kavanaugh, J.,
   13 dissenting) (“There are certain constitutional red lines that a State may not cross
   14 even in a crisis. Those red lines include racial discrimination, religious
   15 discrimination, and content-based suppression of speech.”).
   16          Second, courts have held that discriminatory enforcement of the pandemic
   17 restrictions results in a palpable violation of fundamental rights. Soos, 2020 WL
   18 3488742. “[W]hatever Jacobson’s scope, . . . pandemic regulations must govern
   19 ‘evenhandedly,’” for “the principle that freedom for me, but not for thee, has no
  20    10Jew Ho was decided by the U.S. Circuit Court for the District of California. At the time it was
   21   decided, the federal courts were in a period of transition. Previously, the district courts essentially
        served as misdemeanor and admiralty courts, the circuit courts as the regular trial court, and the
  22    Supreme Court as the sole appellate court. However, in 1891, the circuit courts of appeals were
        created as intermediate appellate courts, and the district courts became the regular trial courts. 26
  23    Stat. 826. This led to a period of about twenty years when the old circuit courts had attributes of
        both the district courts and the circuit courts of appeal. On the one hand, the old circuit courts tried
  24    in the first instance major federal crimes and diversity actions. On the other hand, appeals from
        their adjudications of constitutional issues did not go to the circuit courts of appeal—but rather to
  25    the Supreme Court. Id. Thus, should San Francisco have decided to appeal in Jew Ho, the appeal
        would not have gone to the Ninth Circuit, but to the Supreme Court. In 1911, the old circuit courts
  26    were abolished, and absorbed by both the district courts and the circuit courts of appeal. 36 Stat.
        1087. Most important here, when the old circuit courts decided constitutional issues that were
   27   appealable not to the Ninth Circuit but to the Supreme Court, they created binding circuit law. See
        In re Wong Kim Ark, 71 F. 382, 385 (N.D. Cal. 1896) (citing an old circuit court opinion: “being the
  28    law of this circuit, is controlling upon this court”). Thus, Jew Ho should be binding on this Court.

                                                          20
                           Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2990 Page 28 of 32



    1 place under our Constitution.” Spell v. Edwards, 962 F.3d 175, 180–83 & n.1 (5th Cir.
    2 2020) (Ho, J., concurring). “The State defends the Governor on the ground that the
    3 protests expressed a viewpoint on important issues, and that is undoubtedly true, but
    4 favoring one viewpoint over others is anathema to the First Amendment.” Calvary
    5 Chapel, 2020 WL 4251360, at *4 (Alito, J., dissenting); see also VSAC, ¶ 104, Exs. 4-
    6 11, 4-12 (press releases and letters from DOJ).
    7         Here, starting on May 25, California decided to nominally treat political
    8 protests and religious worship exactly the same—imposing a limit on gatherings at
    9 25% of “building capacity” or “the relevant area’s maximum occupancy,” along with
   10 a maximum cap of 100 persons. (VSAC, ¶ 44, Exs. 1-5, 1-6.) Nevertheless, despite
   11 enforcing its restrictions against houses of worship, 11 California has steadfastly
   12 refused to enforce its restrictions against political protests.
   13         The same day that California created that regime—Monday, May 25, 2020—a
   14 police officer in Minneapolis, Minnesota killed an African-American man in his
   15 custody named George Floyd. The next day, a video-recording of the incident went
   16 viral on social media, leading to protests in Minneapolis. The day after that,
   17 Wednesday, May 27, protests erupted in cities across the country, including a protest
   18 with hundreds of participants in Los Angeles. (VSAC, ¶ 98, Ex. 4-1.) These protests
   19 plainly violated Governor Newsom’s ban on political protests exceeding 100 persons.
  20          The next day, Saturday, May 30, 2020, the George Floyd protests reached San
   21 Diego County. That day, a group of 1,000 protestors blocked the I-8 highway. This
  22 protest also violated Governor Newsom’s 100-person cap on political protest. The
  23 protests in San Diego continued daily for weeks. (VSAC, ¶ 99, Ex. 4-2.)
  24          As stated above, the George Floyd protests in California have plainly violated
  25 the Governors’ orders against protest and worship—violating the 100-person cap
  26    11
       Despite well-publicized statements by Governor Newsom and San Diego officials that no police
  27 enforcement would be forthcoming (Dkt. 12-4, Original Trissell Decl., ¶¶ 9–11), government
     officials have enforced the restrictions against house of worship throughout the state (Trissell
  28 Decl., Exs. FF, GG, HH), and in San Diego specifically. (Trissell Decl., Exs. II, JJ.)
                                                     21
                         Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2991 Page 29 of 32



    1 through protests numbering in the thousands, but instead of trying to shut down
    2 these unlawful gatherings, California encouraged them.
    3        In response to the killing of George Floyd, Governor Newsom actively
    4 promoted unlawful protests. He“thank[ed]” the protestors for violating his orders
    5 (VSAC, ¶ 100, Ex. 4-3), instructed them to “[k]eep doing it” (VSAC, ¶ 100, Ex. 4-
    6 4), “express[ed his] deep gratitude” to them (VSAC, ¶ 101, Ex. 4-5), and told them
    7 they had a “right” to free speech. (Trissell Decl., Ex. KK.) Later, he even tweeted
    8 his support. (Trissell Decl., Ex. LL.) Similarly, San Diego has refused to enforce its
    9 orders against the George Floyd protests, telling them they had a “right” to illegally
   10 protest (VSAC, ¶ 102, Ex. 4-6), and worked to “facilitate[e]” them. (VSAC, ¶ 102,
   11 Ex. 4-7.) This facilitation led to thousands of people protesting, as shown in several
   12 videos obtained from Twitter. (VSAC, ¶ 102, Exs. 4-8, 4-9, 4-10.)
   13        It is true that on June 12, 2020, California lifted all restrictions on outdoor
   14 protest activities—so that by definition anything the protestors did would not be in
   15 violation of its orders. And then a month later, on July 13, California forced many
   16 other businesses (and worship services) to take their operations outside. But that
   17 does not defeat discriminatory enforcement. Courts must not “turn a blind eye to the
   18 context in which [a] policy” arises. McCreary Cty., Ky. v. Am. Civil Liberties Union of
   19 Ky., 545 U.S. 844, 866 (2005). This is especially the case when the logic underlying
  20 the state’s rationale is suspect:
   21               The Governor may respond that his order forbids only
                    indoor worship but still allows people of faith to worship
  22                outdoors. But whether health experts would endorse that
  23                dichotomy—and whether the First Amendment permits
                    it—is far from obvious. . . . Under his logic, the Governor
  24                would allow tens of thousands of LSU fans to assemble this
  25                fall under the open sky at Tiger Stadium, while forbidding
                    countless others from cheering on the Saints under the
  26                Superdome.
   27 Spell v. Edwards, 962 F.3d 175, 182 & n.6 (5th Cir. 2020) (Ho., J., concurring).
  28 Indeed, why were the June 12 changes made without any public announcement?
                                            22
                       Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2992 Page 30 of 32



    1         Most importantly, the parties are in agreement that the cause of the recent spike
    2 in coronavirus infections (even though the spike has caused no spike in hospitalizations
    3 and deaths) is California’s and San Diego’s own refusal to enforce their regulations
    4 against the protestors. (See Trissell Decl., Ex. MM [Defendant Angell: “We don’t have
    5 exact numbers, but we do know from speaking to our counties that it is a contributor.”];
    6 Supp. Delgado Decl., ¶ 11 [“Our conclusion, supported by the COVID-19 Decision
    7 Model is that the recent increases are related to . . . the tolerance and even
    8 encouragement of public protests”].) Making places of worship pay for the sins of
    9 protestors is discriminatory enforcement—a palpable violation of Plaintiffs’ rights.
   10         Third, under Plaintiffs’ faith, physical, indoor, in-person worship services are
   11 required, with singing—not video-recorded or outdoor services. (VSAC, ¶¶ 58–61,
   12 67–70, 79–81.) “[S]inging is at the very heart of Pentecostal worship services,” and so
   13 a ban on singing “is essentially a ban on Pentecostal worship services.” (VSAC, ¶ 70.)
   14 It should seem plain that a ban on Pentecostal worship services is a “palpable
   15 invasion” of the rights of Pentecostal Christians. See Everson v. Bd. of Ed. of Ewing
   16 Twp., 330 U.S. 1, 15–16 (1947) (“Neither a state nor the Federal Government can . . .
   17 force nor influence a person to go to or to remain away from church against his will”).
   18         In adjudicating whether it is or not, this Court must also answer that question
   19 in a manner that does not violate the religious clauses in other ways. The Supreme
  20 Court has made clear that “First Amendment values are plainly jeopardized when
   21 litigation is made to turn on the resolution by civil courts of controversies over
  22 religious doctrine and practice.” Our Lady of Guadalupe Sch. v. Morrissey-Berru, 140
  23 S. Ct. 2049, 2063 n.10 (2020) (quoting Presbyterian Church in U.S. v. Mary Elizabeth
  24 Blue Hull Mem’l Presbyterian Church, 393 U.S. 440, 449 (1969)). Because such values
  25 are jeopardized, courts are forbidden from issuing legal opinions that have the effect
  26 of “resolving underlying controversies over religious doctrine.” Id. (quoting
   27 Presbyterian Church, 393 U.S. at 449). Indeed, “[w]hen the government chooses sides
  28 on religious issues, the ‘inevitable result’ is ‘hatred, disrespect and even contempt’
                                                  23
                        Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2993 Page 31 of 32



    1 towards those who fall on the wrong side of the line.” Int’l Refugee Assistance Project
    2 v. Trump, 857 F.3d 554, 604 (4th Cir. 2017), vacated as moot, 138 S. Ct. 353 (2017)
    3 (quoting Engel v. Vitale, 370 U.S. 421, 431 (1962)).
    4         “In a country with the religious diversity of the United States, judges cannot
    5 be expected to have a complete understanding and appreciation of” the requirements
    6 of various faiths. Our Lady of Guadalupe Sch., 140 S. Ct. at 2066. “It is not to be
    7 supposed that the judges of the civil courts can be as competent in the ecclesiastical
    8 law and religious faith of all these bodies as the ablest men in each are in reference to
    9 their own.” Id. at 2063 n.10 (quoting Serbian E. Orthodox Diocese for U. S. of Am. &
   10 Canada v. Milivojevich, 426 U.S. 696, 715 n.8 (1976)). As a result, “[a] religious
   11 institution’s explanation of . . . the life of the religion in question is important.” Id. at
   12 2066. And in regular First Amendment jurisprudence, neither the government nor
   13 the courts may “tell the plaintiffs that their beliefs are flawed,” but “must accept the
   14 sincerely held []objections.” Little Sisters of the Poor Saints Peter & Paul Home v.
   15 Pennsylvania, 140 S. Ct. 2367, 2383 (2020).
   16         In the pandemic context, courts have made clear that they cannot simply tell the
   17 religious objector that they are wrong, that they may worship in a manner not required
   18 (or even permitted) by their faith. See Berean Baptist Church v. Cooper, No. 4:20-CV-
   19 81-D, 2020 WL 2514313, at *7 (E.D.N.C. May 16, 2020) (“Again, the question
  20 becomes: who decides whether a religious organization or group of worshipers
   21 correctly determined that their religious beliefs dictated the need to have more than 10
  22 people inside to worship? Under EO 138, the answer is [the government]. This court
  23 has grave concerns about how that answer comports with the Free Exercise Clause.”).
  24 Thus, this Court should accept Plaintiffs’ assertions that California’s and San Diego’s
  25 regulations act as a ban on their Free Exercise of Religion.
  26 2. The Other Injunction Factors Favor South Bay.
   27         The Supreme Court has made clear that “[t]he loss of First Amendment
  28 freedoms, for even minimal periods of time, unquestionably constitutes irreparable
                                              24
                        Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
Case 3:20-cv-00865-BAS-AHG Document 53-1 Filed 08/10/20 PageID.2994 Page 32 of 32



    1 injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). As previously acknowledged by this
    2 Court, without an injunction preventing California from further enforcing its worship
    3 restrictions, the Church will suffer irreparable harm to its fundamental constitutional
    4 rights. (Dkt. 38, 6:3–6.)
    5        The balance of hardships also tips overwhelming in favor Plaintiffs because the
    6 threatened injury to them is weighty—the loss of constitutional rights and the
    7 inability to practice their faith. Coll. Republicans at San Francisco State Univ. v. Reed,
    8 523 F. Supp. 2d 1005, 1012 (N.D. Cal. 2007). By contrast, the cost of a temporary
    9 restraining order to the Government is negligible. “[T]here can be no harm to [the
   10 government] when it is prevented from enforcing an unconstitutional statute.”
   11 Joelner v. Vill. of Washington Park, 378 F.3d 613, 620 (7th Cir. 2004).
   12        Finally, an injunction is in the public interest. The Ninth Circuit has
   13 “consistently recognized” that there is a “significant public interest in upholding First
   14 Amendment principles.” Doe v. Harris, 772 F.3d 563, 683 (9th Cir. 2014). And there is
   15 an even greater interest here—treating Plaintiffs similarly to the favored protesters—
   16 which is necessary to maintain public confidence in the government and the courts.
   17 See, e.g., Roberts v. Neace, 958 F.3d 409, 416 (6th Cir. 2020) (“As for the public
   18 interest, treatment of similarly situated entities in comparable ways serves public
   19 health interests at the same time it preserves bedrock free-exercise guarantees.”).
  20                                      CONCLUSION
   21        For the foregoing reasons, Plaintiffs respectfully request that this Court grant
  22 their renewed motion for a temporary restraining order / preliminary injunction.
  23
  24                                            LiMANDRI & JONNA LLP
  25
  26 Dated: August 10, 2020              By:    ____________________
   27                                           Charles S. LiMandri
                                                Attorneys for Plaintiffs
  28
                                                   25
                        Memo. of P&As ISO Renewed Mtn. for TRO / Prelim. Inj.
